DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a CIP of Application No. 16/438,222, which is now U.S. Patent No. 10,793,234.

Drawings
The drawings were received on October 5, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is disclosed in dependent form, depending from claim 2.  Therefore, it is unclear to the examiner if the applicant intended to disclose claim 2 in dependent or independent form.
Claim 3 is disclosed in dependent form, depending from claim 3.  Therefore, it is unclear to the examiner if the applicant intended to disclose claim 3 in dependent or independent form.
The term "springy material" in claim 12 is a relative term which renders the claim indefinite.  The term "springy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 13-20 depend from independent claim 12, and are thus also rendered indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Norrie et al. (US 9,688,365).
Norrie et al. discloses the same fin box as claimed, as shown in Figures 1A-35C, which is comprised of a fin box, defined as Part #10, that is adapted to be fixedly mounted in a body of a watercraft or surfboard, said fin box including at least one recess or cavity, defined as Part #20, for accepting at least one projection or portion, defined as Part #15, from a base of a fin, defined as Part #50, so as to locate said fin accurately into said fin box, as shown in Figure 1A, where said fin box further includes at least one latch body or protruding member, defined as Part #35, that extends into said at least one recess or cavity and is impactable against at least one resilient biasing rod, defined as Part #30, as shown in Figure 2C, said at least one resilient biasing rod being arranged to provide a resistant force of said at least one latch body or protruding member against a bearing face, defined as Part #65, so that said at least one latch body or protruding member can be pushed into at least one catch receptacle, as shown in Figure 2C, where said at least one catch receptacle is complimentarily located in said at least one fin projection.  Said at least one resilient biasing rod is also removably located in said fin box, as shown in Figure 1A.
Claim 12 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson (US 5,493,989).
Anderson discloses the same fin and wedge assembly as claimed, as shown in Figure 3, which is comprised of a fin, defined as Part #40, that removably connects to a wedge, defined as Part #31, where said wedge is constructed from a hard rubber .

Allowable Subject Matter
Claims 9-11 are allowed.
Claims 4-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 14, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617